                     Case 1:19-cv-02125-AJN Document 7 Filed 03/13/19 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        AFFIDAVIT OF SERVICE
THE CITY OF NEW YORK,

Pr,l'rNurp
.AGAINST-

TRAVELERS PROPERTY CASUALTY COMPANY
oF AMERTCA,
DnnnNuxt
Crvrr, Acrrox: 19 CV 2125

LAw DEPr.:2018-056294




State of NEW      YORK, County of NEW YORK,

ASTON VERLEY, being duly sworn, deposes and says that deponent is not a party to this action and is                              18
years ofage or older.

That                        at4.29 P.M. at 1 State Street Plaza,20th Floor, New York, NY 10004 deponent
           on March llth,20lg
served the within Cover Letter, Summons and Complaint, E-Filing Notice, no fee tendered, on Superintendent
of Financial Services, New York State Department of Financial Services the NY State Agency therein named.


CoRPoRATIoN,          X e   l.l-V State Agency, by delivering thereat a true copy to an Authorized Agent for the NY State
GovERNMENTAL              Department of Financial Services Personally, and deponent knew said State Agency so served to be the
SUBDMSION,AND             Legal Entity described in said Summons and Complaint as said Party and knew said individual to be the
LIMITED                   authorized agent thereof.
PARTNERSHIPS




DEScRIPTIoN           I   Deponent describes individual served as follows:
USEWITH                   lllFernale EBlack     Skin   nBlack   Hair   nWhite Hair   ltq-zo   Yrs.   nunder    5'   Eunoer too
1,2       oR 3            Lbs.
                          nMale       fiBrown   Skin lBlond Hair       nsatding      Q/,-lsvrs.      n5'o'-5'3"     nroo-t:o   I-us.

                                      nneo stin    EBrown Hair lBeard                nlo-so vrs.     Q5'4"-5'8"     Er:r-roo   t-us.

                                      Ewtrite skin [Gray Hair lclasses               !st-os   vrs.   n5'9"-6'0'     nror-zoo   t-us.

                                      nYellow Skin lYellow Hair lMustache            nOver 65 Yrs.   f]over   6'    Eover   200 Lbs.

                          Eottrer


Sworn to before
     th
11


NOT                                                                                            VERLEY
